                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON




1
                                                                    Aug 26, 2019
                                                                        SEAN F. MCAVOY, CLERK


2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     ANTHONY M. MESSNER,                          No. 2:19-cv-00241-SMJ
5
                                Petitioner,       ORDER SUMMARILY
6                                                 DISMISSING HABEAS CORPUS
                  v.                              PETITION
7
     JEFFREY A. UTTECHT,
8
                                Respondent.
9

10         Petitioner Anthony M. Messner, a prisoner at the Coyote Ridge Corrections

11   Center, submitted a pro se Petition Under 28 U.S.C. § 2254 for Writ of Habeas

12   Corpus By a Person in State Custody, ECF No. 1. The petition consisted of only

13   eight pages and asserted no grounds for federal habeas relief. Id. On July 17, 2019,

14   Petitioner presented a forty-seven-page amended petition asserting his grounds for

15   relief. ECF No. 3. The $5.00 filing fee was paid on July 18, 2019.

16                           EXHAUSTION REQUIREMENT

17         Petitioner challenges his 2019 Spokane County conviction, at the conclusion

18   of a jury trial, for three counts of first degree rape of a child and one count of first

19   degree child molestation. He was sentenced on April 4, 2019 to 318 months’

20   incarceration. Petitioner indicates that he did not appeal from the judgment of




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 1
1    conviction. ECF No. 3 at 3.

2          Throughout his grounds for relief, Petitioner argues that the state of

3    Washington has no jurisdiction to decide federal constitutional matters. Id. at 6–13.

4    It has long been settled that state courts are competent to decide questions arising

5    under the U.S. Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is

6    the duty of the state court, as much as it is that of the federal courts, when the

7    question of the validity of a state statute is necessarily involved, as being in alleged

8    violation of any provision of the federal constitution, to decide that question, and to

9    hold the law void if it violate that instrument.”); see also Worldwide Church of God

10   v. McNair, 805 F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as

11   competent as federal courts to decide federal constitutional matters). Petitioner’s

12   arguments to the contrary are meritless.

13         Additionally, before a federal court may grant habeas corpus relief to a state

14   prisoner, the prisoner must exhaust the state court remedies available to him or her.

15   28 U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally

16   requires that a prisoner give the state courts an opportunity to act on his or her claims

17   before he or she presents those claims to a federal court. O’Sullivan v. Boerckel,

18   526 U.S. 838 (1999). A petitioner has failed to exhaust a claim for relief when he

19   or she has a right to raise the claim by an available procedure under state law. See

20   id.; 28 U.S.C. § 2254(c).




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 2
1          To meet the exhaustion requirement, the petitioner must have “fairly

2    present[ed] his claim in each appropriate state court (including a state supreme court

3    with powers of discretionary review), thereby alerting that court to the federal

4    nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S.

5    364, 365–66 (1995). A petitioner fairly presents a claim to a state court by

6    describing the factual or legal bases for that claim and by alerting the state court “to

7    the fact that the . . . [petitioner is] asserting claims under the United States

8    Constitution.” Duncan, 513 U.S. at 365–66; see also Tamalini v. Stewart, 249 F.3d

9    895, 898 (9th Cir. 2001). Mere similarity between a claim raised in a state court and

10   a claim in a federal habeas corpus petition is insufficient. Duncan, 513 U.S. at 365–

11   66.

12         Furthermore, to fairly present a claim, the petitioner “must give the state

13   courts one full opportunity to resolve any constitutional issues by invoking one

14   complete round of the State’s established appellate review process.” O’Sullivan,

15   526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

16   the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

17   (1971). It appears from the face of the petition and the attached documents that

18   Petitioner has not exhausted his state court remedies as to each of his grounds for

19   relief. See ECF No. 3. Indeed, Petitioner affirmatively represents that he did not

20   exhaust his state court remedies. Id. at 3.




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 3
1                 GROUNDS FOR FEDERAL HABEAS CORPUS RELIEF

2          Petitioner asserts that the Washington State Constitution contradicts the U.S.

3    Constitution regarding the Fifth Amendment right to “presentment or indictment of

4    a Grand Jury.” Id. He claims “no bill of indictment” was brought against him,

5    rendering his arrest, conviction, and imprisonment illegal. Id.

6          Petitioner seems to argue that because the state courts have defied “federally

7    established procedures and processes for the adjudication of crimes,” only “a court

8    of federal jurisdiction” has jurisdiction over his claims. Id. His bald assertion that

9    “due process of the law was ignored” is unsupported by his factual allegations. Id.

10         As the U.S. Supreme Court held long ago, “Prosecution by information

11   instead of by indictment is provided for by the laws of Washington. This is not a

12   violation of the Federal Constitution.” See Gaines v. Washington, 277 U.S. 81, 86

13   (1928). There is no federal constitutional violation when a prosecuting attorney’s

14   criminal information is substituted for a grand jury’s indictment. See Hurtado v.

15   California, 110 U.S. 516 (1884) (rejecting the claim that an indictment is essential

16   to due process of law and that a state violates the Fourteenth Amendment by

17   prosecuting a defendant by criminal information). Petitioner’s assertions to the

18   contrary presented in his four grounds for federal habeas corpus relief are legally

19   frivolous.

20         Because it plainly appears from the petition and accompanying documents




     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 4
1    that Petitioner is not entitled to relief in this Court, IT IS ORDERED that the

2    operative petition, ECF No. 3, is DISMISSED pursuant to Rule 4 of the Rules

3    Governing Section 2254 Cases in the United States District Courts.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

5    enter judgment, provide copies to Petitioner, and close the file. The Court certifies

6    that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

7    taken in good faith and there is no basis upon which to issue a certificate of

8    appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

9    appealability is therefore DENIED.

10         DATED this 26th day of August 2019.

11
                        _________________________
12                      SALVADOR MENDOZA, JR.
                        United States District Judge
13

14

15

16

17

18

19

20



     ORDER SUMMARILY DISMISSING HABEAS CORPUS PETITION - 5
